The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 15, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 filed on 06/04/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Lau (US 2009/0241350 A1). as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Trefz (US 2003/0056481 A1) in view of Nagamachi (5,657,828) in view of Lau (US 2009/0241350 A1). 

Regarding claim 1, Skaaksrud teaches a self-driving system (see Skaaksrud abstract, figures 39-40 and paragraphs “0053”, “0504”, “1066” and “1071” “In one particular embodiment, such operation may be implemented in an autonomous mode with no user input required, or at the request of user input, after appropriate authentication. For autonomous operation, the door 1715 may be activated to open via M2M communications, such as part of an interaction between another smart wired or wirelessly connected node or device”, in addition to “FIG. 57A is a diagram of an exemplary modular autonomous cart apparatus assembly 5700 in accordance with an embodiment of the invention. Referring now to FIG. 57A, exemplary courier personnel 5755 is shown next to exemplary modular autonomous cart apparatus assembly 5700, which is supporting items 5745 a, 5745 b as items being shipped that may, for example, be involved in a logistics operation for pickup and/or delivery where the courier 5755 picks up or delivers such items as transported on exemplary modular autonomous cart apparatus assembly”),
comprising: a mobile base having one or more motorized wheels (see Skaaksrud paragraphs “0459”, “0463” and “0465”)
 having an upper portion and a main body, the main body being coupled in an upright position to an end of the mobile base (see Skaaksrud figure 57b and paragraphs “1074-1075”, “1084” and “1100-1102” “the control module 5725 may be implemented with displays, etc and 5765 is a user input panel” and “The override mode described above is a manual override mode based upon local human input, but another type of override mode may be deployed in an exemplary modular autonomous cart apparatus assembly 5700. In more detail, a directed override mode may use limitations of use attributes based on restrictions of operations for the assembly 5700 to automatically switch into a different directed mode of operation for the assembly 5700”, in addition to “1113” “In this system, the first modular autonomous cart apparatus assembly (e.g., assembly 5700 a similar to assembly 5700) is equipped with a first propelled sensor-based modular mobility base (similar to mobility base 5705) having a first support base platform that supports the first of the items being shipped; a first modular cart handle (similar to handle 5710/5715) detachably mounted to the first modular mobility base (where the first modular cart handle has a first handle grip (similar to grip 5710) and a first common modular component power and data transport bus as a first conduit (similar to bus 5790 b) through the first modular cart handle”), 
Skaasksrud has an option to be manual and self driving mode, but Skaasksrud fails to explicitly teach a handle pivotally coupled to the upper portion of the console, the handle being movable with respect to the console between a retracted position and a pull down position to change operation of the self-driving system between a self-driving mode and a manual control mode and a control stick disposed on the handle, the control stick being operable to control moving direction of the self-driving system.
However Trefz teaches a handle pivotally coupled to the upper portion of the console, the handle being movable with respect to the console between a retracted position and a pull down position to change operation of the self-driving system between a self-driving mode and a 
Trefz teaches a control stick disposed on the handle, the control stick being operable to control moving direction of the self-driving system (see Trefz figures 2a&2b and paragraphs “0035”, “0041-0042” and “0045-0046” regarding the handle that is retracted or pulled down to manually control the lawn mower after being controlled autonomous “where, in order to lift the front wheels of the lawnmower up for turning, the user must press down on the movable grip handle which automatically increases the speed of the lawn mower; requiring the user to pull back on the movable grip handle to decrease the speed” and “he handle 20 to be pressed downward by one of the user's hands for turning the lawnmower without the user automatically pressing down on the control 16. In fact, during turning of the lawnmower, the user could release the control 16 slightly with one hand (to reduce the speed of the lawnmower) while pressing down on the rear of the handle with the other hand. This greatly increases control over the lawnmower by the user”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-
But modified Skaaksrud does not explicitly teach the moveable lever.
Nagamachi teaches the handle being movable with respect to the console (see Nagamachi figure 8a-8d and col 7; lines “3-21” “In the foregoing embodiment of the golf clubs cart, explanation has been made on the case where the cart moves forwardly when the lever is pulled, and the cart moves backwardly when the lever is pushed. However, this can be made in such a reverse manner that the directions A and B of FIG. 3 are made in opposite direction with each other when necessary” ,in addition to see col 11; lines “13-26” “direction (In this case, the handle lever 107 is swingably mounted around the ball 121 as its swing center in the arrow direction Against the spring forces of the springs 124a to 124d and the first variable resistor VR is slidingly moved to its positive direction, so that such a positive electric signal of the direction A exceeding the neutral zone N as shown in FIG. 8(D) is applied to the steering control circuit 128. Based on a steering signal issued and received from the steering control circuit 128, the motor control signal generator 129 causes the first motor M to be driven with a driving force, while the second motor M is driven with a driving force smaller than that of the first motor M, with the result that the hand-operated motor-driven cart 100 can run in the desired direction.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-
	But Skaaksrud fails to explicitly teach wherein a longitudinal direction of the handle is parallel with a longitudinal direction of the upper portion when the handle is held in the retracted position.
	However Lau teaches wherein a longitudinal direction of the handle is parallel with a longitudinal direction of the upper portion when the handle is held in the retracted position (see Lau figures 5-8 and paragraphs “0022”, “0044”, “0047”, “0050-0051” and “0054” “For example, the second handle can be extended to the maximum length as shown in FIGS. 8D-8F, an intermediate length as shown in FIGS. 8A and 10, or retracted to the minimum length of FIGS. 1 and 8. The extendibility and retractability of the second handle is achieved in this example by having a first hollow arcuate portion into which the second hand-grip portion can fully retract and from which the second hand-grip portion can extend. It will be noted that the first and second hand-grip portions are of substantially the same length and is rotatable relative to a common axle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to keep the movement of the power tool easy with moving forward or backward parallel to the mobile base as it will enable the user to align the working member with the object to be engaged with less effort (Lau paragraphs “0022”, “0044”, “0047”, “0050-0051” and “0054”).

Regarding claim 2, Skaaksrud teaches wherein the handle is controlling the as a manual actuation (see Skaaksrud paragraph “1075” “the embodiment of exemplary 
However Trefz teaches a U-shaped structure (see Trefz paragaphs “0005” and “0029-0033” “a self-propelled power equipment unit is provided comprising a frame comprising a handle with a general U-shaped rear end; a drive located on the frame and connected to a drive wheel by a transmission; and a user actuated control connected to the transmission. The user actuated control comprises a speed control lever pivotably connected to the handle proximate the U-shaped rear end and an operator presence lever pivotably connected to the speed control lever”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud which it would have been an obvious matter of design choice, as the Applicant has not disclosed that doing so solves any problem or is far any particular purpose, and it appears that the invention would perform equally well if the handle is in different shape.

Regarding claim 6, Skaaksrud fails to teach the self- driving system is operated under the manual control mode when the handle is in the pull down position.
However Trefz teaches and the self- driving system is operated under the manual control mode when the handle is in the pull down position (see Trefz figures 2a&2b and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud which it would have been an obvious matter of design choice, as the Applicant has not disclosed that doing so solves any problem or is far any particular purpose, and it appears that the invention would perform equally well if the handle is in different shape.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Trefz (US 2003/0056481 A1) in view of Nagamachi. (5,657,828) in view of Lau (US 2009/0241350 A1) in view of Nier et al. (US 2017/0223891 A1).

Regarding claim 3, Skaaksrud teaches wherein the control stick (see Skaaksrud paragraphs “1075-1076” “Exemplary handle base 5715, in such a way, may be detachably 
 Nier teaches wherein the control stick is disposed at the center of the U-shaped structure (see Nier figures 2-3 and paragraphs “0013-0017” “In one embodiment, the commercial walk behind mower operator controls may include operator presence levers 160, 161. The operator presence levers may be pivotably mounted to the handlebar adjacent and to the rear of handlebar grips 128, 129. Each operator presence lever may have a pivot axis 162, 163 that is not parallel or substantially parallel to the axis 148 of hand grip 128, or the axis 149 of hand grip 129. Instead, the pivot axis 162, 163 of each operator presence lever may be generally perpendicular to the axis of the corresponding hand grip. The operator must squeeze one or both operator presence levers to operate the engine and the mower deck or PTO drive, unless the operator control levers are locked in neutral. If the operator releases the operator presence levers, and the operator control levers are not in neutral, an electrical circuit connected to the operator presence levers shuts off engine ignition and/or the mower deck/PTO drive”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to simply change the position of the stick to control the 

Claims 7, 8, 10-11, 13-14, 21, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Trefz (US 2003/0056481 A1) in view of Nagamachi. (5,657,828) in view of Lau (US 2009/0241350 A1) in view of HAO LEI (CN105077950B).
Regarding claim 7, Skaaksrud teaches a camera mounted (see Skaaksrud paragraph “0901”) but fails to teach a camera removably coupled to the console, the camera providing two axes of rotation and is configured to detect and follow an object in motion.
However Hao teaches a camera removably coupled to the console, the camera providing two axes of rotation and is configured to detect and follow an object in motion (see Hao figures “1-4” and paragraphs “0033-0047” “The invention provides a follow-up baggage storage robot, which can help people check the baggage and carry out the baggage or the owner of the goods in real time when the people are shopping and shopping. The robot comprises: a loading platform 1, a running mechanism, a support arm 31, CCD camera 4, controller. The stage 1 is located above the traveling mechanism, the support arm 31 and the controller are located on the stage, and the CCD camera 4 is mounted on the support arm 31”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular 
Regarding claim 8, Skaaksrud teaches a self-driving system (see Skaaksrud abstract, figures 39-40 and paragraphs “0053”, “0504”, “1066” and “1071” “In one particular embodiment, such operation may be implemented in an autonomous mode with no user input required, or at the request of user input, after appropriate authentication. For autonomous operation, the door 1715 may be activated to open via M2M communications, such as part of an interaction between another smart wired or wirelessly connected node or device”, in addition to “FIG. 57A is a diagram of an exemplary modular autonomous cart apparatus assembly 5700 in accordance with an embodiment of the invention. Referring now to FIG. 57A, exemplary courier personnel 5755 is shown next to exemplary modular autonomous cart apparatus assembly 5700, which is supporting items 5745 a, 5745 b as items being shipped that may, for example, be involved in a logistics operation for pickup and/or delivery where the courier 5755 picks up or delivers such items as transported on exemplary modular autonomous cart apparatus assembly”),
comprising: a mobile base having one or more motorized wheels (see Skaaksrud paragraphs “0459”, “0463” and “0465”)
the mobile base having a first end and a second end opposing the first end (see Skaaksrud paragraphs “1074-1075”, “1084” and “1100-1102” “The override mode described above is a manual override mode based upon local human input, but another type of override mode may be deployed in an exemplary modular autonomous cart apparatus assembly 5700. In more detail, a directed override mode may use limitations of use attributes based on restrictions of operations for the assembly 5700 to automatically switch into a different directed mode of operation for the assembly 5700”, in addition to “1113” “In this system, the first modular autonomous cart apparatus assembly (e.g., 
a console having an upper portion and a main body, the main body being coupling in an upright position to the first end of the mobile base (see Skaaksrud figure 57b and paragraphs “1074-1075”, “1084” and “1100-1102” “the control module 5725 may be implemented with displays, etc and 5765 is a user input panel” and “The override mode described above is a manual override mode based upon local human input, but another type of override mode may be deployed in an exemplary modular autonomous cart apparatus assembly 5700. In more detail, a directed override mode may use limitations of use attributes based on restrictions of operations for the assembly 5700 to automatically switch into a different directed mode of operation for the assembly 5700”, in addition to “1113” “In this system, the first modular autonomous cart apparatus assembly (e.g., assembly 5700 a similar to assembly 5700) is equipped with a first propelled sensor-based modular mobility base (similar to mobility base 5705) having a first support base platform that supports the first of the items being shipped; a first modular cart handle (similar to handle 5710/5715) detachably mounted to the first modular mobility base (where the first modular cart handle has a first handle grip (similar to grip 5710) and a first common modular component power and data transport bus as a first conduit (similar to bus 5790 b) through the first modular cart handle”),
Skaasksrud has an option to be manual and self driving mode, but Skaaksrud fails to explicitly teach a U-shaped handle having distal ends pivotally attached to the upper portion of the console, the U- shaped handle being movable with respect  between a retracted position and a pull down position to change operation of the self-driving system between a people following mode and a manual control mode and change operation of the self-driving system between a people following mode and a manual control mode and a control stick disposed on the U-shaped handle, the control stick being operable to control moving direction of the self-driving system.
But Trefz teaches a U-shaped handle having distal ends pivotally attached to the upper portion of the console, the U- shaped handle being movable with respect to the console between a retracted position and a pull down position to change operation of the self-driving system between a people following mode and a manual control mode (see Trefz paragaphs “0005” and “0029-0033” “a self-propelled power equipment unit is provided comprising a frame comprising a handle with a general U-shaped rear end; a drive located on the frame and connected to a drive wheel by a transmission; and a user actuated control connected to the transmission. The user actuated control comprises a speed control lever pivotably connected to the handle proximate the U-shaped rear end and an operator presence lever pivotably connected to the speed control lever”, in addition to see Trefz figures 2a&2b and paragraphs “0035”, “0041-0042” and “0045-0046” regarding the handle that is retracted or pulled down to manually control the lawn mower after being controlled autonomous “where, in order to lift the front wheels of the lawnmower up for turning, the user must press down on the movable grip handle which automatically increases the speed of the lawn mower; requiring the user to pull back on the movable grip handle to decrease the speed” and “he handle 20 to be pressed downward by one of the user's hands for turning the lawnmower without the user automatically pressing down on the control 16. In fact, during turning of the lawnmower, the user could release the control 16 slightly with one hand (to reduce the speed of the lawnmower) while pressing down on the rear of the handle with the other hand. This greatly increases control over the lawnmower by the user”),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud which it would have been an obvious matter of design choice, as the Applicant has not disclosed that doing so solves any problem or is far any particular purpose, and it appears that the invention would perform equally well if the handle is in different shape. Additionally, since Skaaskrud already has a manual and autonomous mode, it would be obvious to apply a way to switch modes such as in Tretz because it is one of various ways of using a handle to switch modes or settings.
But Skaaksrud does not explicitly teach the moveable lever and the U shaped handle.
However Nagamachi teaches the handle being movable with respect to the self-driving system (see Nagamachi figure 8a-8d and col 7; lines “3-21” “In the foregoing embodiment of the golf clubs cart, explanation has been made on the case where the cart moves forwardly when the lever is pulled, and the cart moves backwardly when the lever is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud to simply change from autonomous mode to manual mode with a movable handle for easy and fast operation (Nagamachi col 7; lines “3-21”).
But modified Skaaksrud fails to teach a camera disposed at the console, wherein the camera is operable to detect and follow an object in motion and wherein the self-driving system is directed to follow a human operator based on information received from the camera when operated under the people following mode.
However Hao a camera disposed at the console, wherein the camera is operable to detect and follow an object in motion and wherein the self-driving system is directed to follow a human operator based on information received from the camera when operated under the people following mode (see Hao figures “1-4” and paragraphs “0033-0047” “The invention provides a follow-up baggage storage robot, which can help 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).
But modified Skaaksrud fails to explicilty teach wherein a longitudinal direction of the handle is parallel with a longitudinal direction of the upper portion when the handle is held in the retracted position.
	However Lau teaches wherein a longitudinal direction of the handle is parallel with a longitudinal direction of the upper portion when the handle is held in the retracted position (see Lau figures 5-8 and paragraphs “0022”, “0044”, “0047”, “0050-0051” and “0054” “For example, the second handle can be extended to the maximum length as shown in FIGS. 8D-8F, an intermediate length as shown in FIGS. 8A and 10, or retracted to the minimum length of FIGS. 1 and 8. The extendibility and retractability of the second handle is achieved in this example by having a first hollow arcuate portion into which the second hand-grip portion can fully retract and from which the second hand-grip portion can extend. It will be noted that the first and second hand-grip portions are of substantially the same length and is rotatable relative to a common axle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-


Regarding claim 10, Skaaksrud teaches the self-driving system is operated under the manual control mode when the 

Regarding claim 11, Skaaksrud fails to teach wherein a longitudinal axis of the U-shaped handle is at an angle of about 650 to about 120" with respect to a longitudinal axis of the console when the handle is in the pull down position.
However Trefz teaches wherein a longitudinal axis of the U-shaped handle is at an angle of about 650 to about 120" with respect to a longitudinal axis of the console when the handle is in the pull down position (see Trefz figures “2-3” and paragaphs “0005”, “0029-0035” and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to improve the handling and control the direction of the movement which it would have been an obvious matter of design choice, as the Applicant has 

Regarding claim 13, Skaaksrud teaches wherein the control stick is disposed at the center or the side of the U-shaped Handle (see Skaaksrud paragraphs “1075-1076” “Exemplary handle base 5715, in such a way, may be detachably connected to the exemplary mobility base 5705 and to exemplary modular mobile cart autonomy control module 5725 (via, for example, an alignment seat 5720 for control module 5725 on the top end of handle base 5715). Further, exemplary handle base 5715 is shown having exemplary common power and data conduit bus 5790 b that connects with aligned mated interfaces for bus 5790 a in the control module 5725 and bus 5790 c in the mobility base 5705. Exemplary handle grip 5710 is shown extending from handle base 5715, but other embodiments of grip 5710 may attached directly to mobility base 5705”).
Regarding claim 14, Skaaksrud teaches wherein the control stick is disposed at the side of the U-shaped handle (see Skaaksrud paragraphs “1075-1076” “Exemplary handle base 5715, in such a way, may be detachably connected to the exemplary mobility base 5705 and to exemplary modular mobile cart autonomy control module 5725 (via, for example, an alignment seat 5720 for control module 5725 on the top end of handle base 5715). Further, exemplary handle base 5715 is shown having exemplary common power and data conduit bus 5790 b that connects with aligned mated interfaces for bus 5790 a in the control module 5725 and bus 5790 c in the mobility base 5705. Exemplary handle grip 5710 is shown extending from handle base 5715, but other embodiments of grip 5710 may attached directly to mobility base 5705”).

Regarding claim 21, Skaaksrud teaches a camera mounted (see Skaaksrud paragraph “0901”) but fails to teach wherein the self-driving mode is a people following mode, 
However Hao teaches wherein the self-driving mode is a people following mode, and the self-driving system is directed to follow a human operator based on information received from the camera when operated under the people following mode (see Hao figures “1-4” and paragraphs “0033-0047” “The invention provides a follow-up baggage storage robot, which can help people check the baggage and carry out the baggage or the owner of the goods in real time when the people are shopping and shopping. The robot comprises: a loading platform 1, a running mechanism, a support arm 31, CCD camera 4, controller. The stage 1 is located above the traveling mechanism, the support arm 31 and the controller are located on the stage, and the CCD camera 4 is mounted on the support arm 31”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).

Regarding claim 23, Skaaksrud fails to teach wherein the information is characteristics of the human operator.
However Hao teaches wherein the information is characteristics of the human operator (see Hao figures “1-4” and paragraphs “0033-0047” “said CCD camera comprises an identification camera for identifying a human face and a watch tube for viewing the luggage item.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-
 Regarding claim 25, Skaaksrud fails to teach wherein the information is characteristics of the human operator.
However Hao teaches wherein the information is characteristics of the human operator (see Hao figures “1-4” and paragraphs “0033-0047” “said CCD camera comprises an identification camera for identifying a human face and a watch tube for viewing the luggage item.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).
Regarding claim 26, Skaaksrud fails to teach wherein the characteristics comprise facial features, clothing and/or pose of the human operator.
However Hao teaches wherein the characteristics comprise facial features, clothing and/or pose of the human operator (see Hao figures “1-4” and paragraphs “0033-0047” “said CCD camera comprises an identification camera for identifying a human face and a watch tube for viewing the luggage item.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).



	Regarding claim 15, modified Skaaksrud fails to teach wherein control stick further comprising: a base disposed on a top surface of the handle; a thumb grip; and a moving section coupled to the thumb grip, and the thumb grip is operable to tilt with respect to the base in all directions of 360.
	However Derby teaches wherein control stick further comprising: a base disposed on a top surface of the handle; a thumb grip; and a moving section coupled to the thumb grip, and the thumb grip is operable to tilt with respect to the base in all directions of 360 (see Derby figure 1-3 and paragraphs “0004”, “0016-0017”, “0019” “Still referring to FIG. 2, paddle member 62 is pivotally mounted to a base portion 65 of handle 50 for rotation about an axis B-B. Axis B-B is generally oriented normal to axis A-A. In other words, axis B-B is generally parallel to a plane extending through grip portions 52, top portion 53, and bottom portion 55 of handle 50. In this regard, paddle member 62 is pivotable in either direction about axis B-B by the simple application of thumb pressure from the operator. Paddle member 62 includes a generally turned flange 67 to permit the coupling of paddle member 62 to a shaft 70”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to permit an operator to operate the control member 

Regarding claim 16, modified Skaaksrud fails to teach wherein the moving section is mounted on a top surface of a base.
	However Derby teaches wherein the moving section is mounted on a top surface of a base (see Derby figure 1-3 and paragraphs “0004”, “0016-0017”, “0019” “Still referring to FIG. 2, paddle member 62 is pivotally mounted to a base portion 65 of handle 50 for rotation about an axis B-B. Axis B-B is generally oriented normal to axis A-A. In other words, axis B-B is generally parallel to a plane extending through grip portions 52, top portion 53, and bottom portion 55 of handle 50. In this regard, paddle member 62 is pivotable in either direction about axis B-B by the simple application of thumb pressure from the operator. Paddle member 62 includes a generally turned flange 67 to permit the coupling of paddle member 62 to a shaft 70”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to permit an operator to operate the control member merely through thumb actuation to simply improve these input systems to simplify their operation and provide improved control (Derby paragraphs “0004”, “0016-0017”, “0019”).

Regarding claim 17, modified Skaaksrud fails to teach wherein the moving section is disposed within the base so that a top surface of the thumb grip is flush with a top surface of the base.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to permit an operator to operate the control member merely through thumb actuation to simply improve these input systems to simplify their operation and provide improved control (Derby paragraphs “0004”, “0016-0017”, “0019”).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Trefz (US 2003/0056481 A1) in view of Nagamachi. (5,657,828) in view of Lau (US 2009/0241350 A1) in view of HAO LEI (CN105077950B) and Bartsch (DE10106997B4).
Regarding claim 22, modified Skaaksrud fails to teach wherein the camera further comprises a beam pointer, and the beam pointer is operable to produce a laser beam.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to detect the distance and the mark of the object easily (Bartsch paragraph “0014”).

Regarding claim 24, modified Skaaksrud fails to teach wherein the camera further comprises a beam pointer, and the beam pointer is operable to produce a laser beam.
However Bartsch teaches wherein the camera further comprises a beam pointer, and the beam pointer is operable to produce a laser beam (see Bartsch paragraph “0014” “The method according to the invention also enables the exact marking of the found object with a light beam (laser beam) which is controlled by the software by means of a device or is attached directly to the camera, which can be pivoted and controlled by the software, a light pointer which can be controlled by means of a device”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666